Citation Nr: 0518963	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  04-09 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from October 1974 to January 
1975 and July 1976 to December 1977.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut.  In that 
decision, the RO denied the claim of the veteran, which he 
framed as a request to reopen a previously denied claim for 
major depression, and which the RO treated as a petition to 
reopen a previously denied claim for service connection for a 
psychiatric condition.  However, in its December 2003 
statement of the case (SOC) and July 2004 supplemental 
statement of the case (SSOC), the RO treated the claim as one 
for service connection for a psychiatric condition rather 
than as a petition to reopen.  It is noted that the prior 
denial of service connection of a neurosis was on the basis 
that the claim was not well grounded.  The matter has since 
been considered de novo on the merits by the RO and the Board 
will do likewise.

For the reasons explained below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002), became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

One of the provisions of the VCAA, 38 U.S.C.A. § 5103A(d) 
(West 2002), provides that VA will obtain an examination or 
opinion if the evidence reflects the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with military service, 
but the record does not contain sufficient medical evidence 
to decide the claim.  See also 38 C.F.R. § 3.159 (c)(4) 
(2004); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

In the present case, there is evidence in the VA outpatient 
treatment (VAOPT) records that the veteran has symptoms of 
one or more psychiatric disorders, variously described as 
recurrent major depressive disorder; major depressive 
disorder, single episode; dysthymia/depression; dysthymia due 
to job stress/unemployment/rule out major depression; and 
affective disorder.  During service, the veteran experienced 
difficulties that eventually led to his discharge as 
unsuitable.  At the October 1977 proceedings conducted in 
connection with this discharge, the veteran described "a 
mild sort of depression," although no clinical diagnosis was 
made of such depression or any other psychiatric disorder 
during service.  However, such an in-service diagnosis is not 
a prerequisite for granting service connection.  See, e.g., 
38 C.F.R. § 3.303(d) (2004) (service connection is 
permissible for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
indicates the disease was incurred in service).

Although most of the VAOPT diagnoses noted the veteran's 
post-service stressors such as unemployment, none of them 
addressed the question of whether the current disorder is 
related to service.  The September 2004 letter from Dr. W.E., 
did opine that the veteran's current depression is related to 
service, but he did not indicate that he reviewed the service 
medical records (SMRs), as opposed to the October 1977 
summary of the veteran's discharge proceedings that he 
discussed in detail.  See Grover v. West, 12 Vet. App. 109, 
112 (1999).  Thus, a remand is indicated for a VA examination 
to precisely identify the veteran's current psychiatric 
disorder and to offer an opinion, after reviewing the entire 
claims folder, as to whether it is related to the symptoms 
described in the October 1977 discharge proceedings, or 
otherwise related to service.



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Obtain copies of all of the veteran's 
VA treatment records relating to any 
psychiatric disorders since November 
2003.  Any records obtained should be 
associated with the other evidence in the 
claims file.

2.  Ask the veteran to provide the names 
and addresses of any private clinical 
sources and approximate dates of 
treatment or evaluation relating to any 
psychiatric disorders since September 
2004, including but not limited to any 
treatment by Dr. W.E., of Norwalk 
Hospital, and ask the veteran to sign and 
submit the appropriate consent forms to 
release the medical records of any 
private care provider he identifies.

3.  After any additional evidence has 
been obtained, schedule the veteran for a 
VA psychiatric examination to determine 
the nature and etiology of any 
psychiatric disorders.  The claims folder 
must be made available to the examiner, 
including the January and September 2004 
letters of Dr. W.E., and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examiner should first identify the 
precise nature of the veteran's current 
psychiatric disorder or disorders.  Then, 
the examiner should state whether it is 
at least as likely as not that any 
psychiatric disorder is related to the 
symptoms described in the October 1977 
discharge proceedings, or otherwise 
related to service.  The examiner should 
also indicate the extent to which he 
agrees or disagrees with the assessment 
of Dr. W.E. and the reasons for this 
agreement or disagreement.  If no opinion 
can be rendered, an explanation should be 
set forth discussing why a response is 
not possible or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

4.  Then, review any additional evidence 
and readjudicate the appellate issues, 
under all appropriate statutory and 
regulatory provisions and legal theories.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a SSOC.  No action by the veteran is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.  The veteran has the right to submit additional 
evidence and argument on the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




